In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
NOMA F. KAMLER,             *
                            *                        No. 11-617V
                Petitioner, *                        Special Master Christian J. Moran
                            *
v.                          *                        Filed: April 11, 2013
                            *
SECRETARY OF HEALTH         *                        Attorneys’ fees and costs; stipulation of
AND HUMAN SERVICES,         *                        fact; award in the amount to which
                            *                        respondent has not objected
                Respondent. *
                            *
*************************

                    UNPUBLISHED DECISION ON FEES AND COSTS1

Donald L. Schlapprizzi, St. Louis, MO, for Petitioner;
Michael P. Milmoe, U.S. Department of Justice, Washington, D.C., for Respondent.

       Respondent filed a stipulation of fact concerning final attorneys’ fees and costs in the
above-captioned matter on April 10, 2013. Previously, on March 15, 2013, Ms. Kamler filed a
motion for attorneys’ fees and costs. Respondent filed a response to petitioner’s motion on April
1, 2013, wherein respondent raised objections to certain items. Based on subsequent informal
discussions, petitioner amended her application to request a total of $34,500.00 in fees and costs,
an amount to which respondent does not object. The Court awards this amount.

        Ms. Kamler filed for compensation on September 26, 2011, alleging that the Tetanus-
Diphtheria-acellular Pertussis vaccine, which she received on or about September 19, 2009,
caused her to suffer Guillain-Barré Syndrome. Ms. Kamler received compensation based upon
the parties’ stipulation. Decision, filed Jan. 22, 2013. Because Ms. Kamler received
compensation, she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Ms. Kamler seeks a total of $34,500.00 in attorneys’ fees and costs for her counsel. In
compliance with General Order No. 9, Ms. Kamler filed a statement that she incurred no out-of-


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
pocket litigation expenses while pursuing this claim. Respondent has no objection to the amount
requested for attorneys’ fees and costs.

        After reviewing the request, the court awards a check made payable to petitioner and
petitioner’s attorney in the amount of $34,500.00 for attorneys’ fees and other litigation costs.
The court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.